UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


POINT PCS, LLC,                          
                  Plaintiff-Appellant,
                  v.
                                                  No. 03-1809
SEA HAVEN REALTY AND
CONSTRUCTION,
              Defendant-Appellee.
                                         
           Appeal from the United States District Court
   for the Eastern District of North Carolina, at Elizabeth City.
             Terrence W. Boyle, Chief District Judge.
                       (CA-02-10-2-10-BO)

                       Argued: February 24, 2004

                        Decided: April 9, 2004

Before WILKINSON, NIEMEYER and DUNCAN, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

ARGUED: Neil Samuel Lowenstein, VANDEVENTER BLACK,
LLP, Norfolk, Virginia, for Appellant. Charles Everett Thompson, II,
Elizabeth City, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                  POINT PCS v. SEA HAVEN REALTY
                              OPINION

PER CURIAM:

   Appellant Point PCS, L.L.C. ("Point PCS") challenges the district
court’s order denying its motion for relief from judgment pursuant to
Fed. R. Civ. P. 60, and its motion for stay of proceedings to enforce
judgment pursuant to Fed. R. Civ. P. 62. Point PCS argues that its
failure to prosecute was due to excusable neglect. Because we con-
clude that the district court did not abuse its discretion in denying the
motions for relief from judgment and for stay of proceedings to
enforce judgment, we affirm.

                                   I.

   Point PCS contracted with Appellee Sea Haven Realty and Con-
struction ("Sea Haven") to perform renovations on two retail stores in
Nags Head, North Carolina. On October 1, 2001, Point PCS com-
menced an action against Sea Haven in the United States District
Court for the District of New Jersey, claiming breach of contract and
tortious interference with a contract. On February 13, 2002, the case
was transferred by consent order to the Eastern District of North Car-
olina.

   Following the transfer, a significant amount of correspondence was
sent to Point PCS. On March 15, 2002, the Clerk of Court for the
Eastern District sent a letter to Point PCS’s counsel-of-record, Rich-
ard Walsh, pointing out the need to retain local counsel. On April 5,
2002, Sea Haven filed an Answer and Counterclaim, and served a
copy on Walsh. On April 8, 2002, counsel for Sea Haven sent a letter
to Walsh, reminding him that Sea Haven had filed an Answer and
enclosing a proposed Discovery Plan. On April 12, 2002, the Clerk
sent a Request for Discovery Plan to Walsh, pointing out that a man-
datory discovery meeting was required by May 12, 2002. On May 13,
2002, counsel for Sea Haven sent a letter to Walsh reminding him
about the pending First Discovery Request, and asking him to respond
to the proposed Discovery Plan. On June 3, 2002, counsel for Sea
Haven sent another letter to Walsh, requesting a response regarding
the pending discovery issues. On June 21, 2002, the Clerk sent Walsh
an Order directing him to associate local counsel, and warning that if
                  POINT PCS v. SEA HAVEN REALTY                      3
Point PCS failed to associate local counsel by July 5, 2002, the case
would be referred to the district judge for dismissal or other action.
On July 3, 2002, Walsh sent a letter to the Clerk acknowledging
receipt of the June 21 Order, and stating that Point PCS was retaining
Neil Lowenstein as local counsel. However, Lowenstein did not file
an appearance until March 3, 2003. All of the correspondence
described above, including the June 21 Order Walsh acknowledged
receiving, was sent to the same address of record.

   On August 9, 2002, Sea Haven filed a motion for entry of default
on its counterclaim and for default judgment. Having not heard from
Point PCS, the Clerk entered a default against it on September 11,
2002. On October 15, 2002, Sea Haven filed a motion to dismiss the
complaint based on Point PCS’s failure to follow the local rules,
respond to pleadings and communications, or take any other action.
On January 7, 2003, the district court granted Sea Haven’s motion to
dismiss and motion for entry of default judgment. A copy of the order
and judgment was mailed to Walsh at the address to which all corre-
spondence had been sent.

   On March 3, 2003, Point PCS filed its motions for relief from judg-
ment and for stay of proceedings to enforce judgment. In its memo-
randum to the district court in support of the motions, Point PCS
contended that following transfer of venue in February of 2002, "nei-
ther Point PCS nor its counsel of record received any notice whatso-
ever of pleadings having been filed by Sea Haven or with respect to
any proceeding by or before the Court" until it received a copy of the
order entering default judgment in favor of Sea Haven in January of
2003. J.A. 12. However, in the same memorandum, Point PCS stated
that it responded to the court’s June 21, 2002 Order to associate local
counsel. Point PCS offered the district court no explanation for these
inconsistent statements.

   Further, on appeal, Point PCS changed its story again. In its brief,
Point PCS admitted to receiving all pre-default pleadings and corre-
spondence, and contends only that it did not receive any default-
related pleadings. During oral argument, counsel for Point PCS
argued that the nonreceipt of default-related pleadings prevented
Point PCS from participating in the default proceedings.
4                  POINT PCS v. SEA HAVEN REALTY
                                   II.

   Under Rule 60(b) of the Federal Rules of Civil Procedure, the court
may relieve a party from a final judgment for "mistake, inadvertence,
surprise, or excusable neglect" or "any other reason justifying relief"
from the judgment. Fed. R. Civ. P. 60(b). Denials of Rule 60(b)
motions are reviewed for abuse of discretion. Heyman v. M.L. Mktg.
Co., 116 F.3d 91, 94 (4th Cir. 1997).

                                   A.

   The district court analyzed the Rule 60(b) motion for relief from
the default judgment based on the approach set out in Augusta Fiber-
glass Coatings, Inc. v. Fodor Contracting Corp., 843 F.2d 808 (4th
Cir. 1988). In Augusta, we stated that "over the years this court has
taken an increasingly liberal view of Rule 60(b)" where default judg-
ments are at issue. Id. at 810. Default judgment is a particularly harsh
result, and therefore "any doubt as to the propriety of giving [such]
relief must be resolved in the movant’s favor when the movant bears
no personal responsibility for the error which led to the default." Id.
at 811. Further, we held that "when the party is blameless, his attor-
ney’s negligence qualifies as a ‘mistake’ or as ‘excusable neglect’
under Rule 60(b)(1)." Id. However, "[w]hen the party is at fault, the
[system’s need for finality and efficiency in litigation] dominate[s]
and the party must adequately defend its conduct in order to show
excusable neglect." Id.

   Point PCS contends that the district court erred when it found that
Point PCS "shares responsibility for the conduct leading to the default
in this case." J.A. 93. The facts of this case, however, support the dis-
trict court’s finding. Point PCS now acknowledges receipt of all pre-
default pleadings and communications. This acknowledgement sup-
ports the district court’s finding that Point PCS was aware of the pro-
ceedings and was involved in the decision-making process. Further,
in his deposition, Point PCS member Larry Paragano stated that Point
PCS associated local counsel pursuant to the June 2002 Order. While
local counsel did not enter the case until March 3, 2003, this state-
ment of active involvement belies the contention that Point PCS itself
had no responsibility for the conduct in this case. On these facts, the
                   POINT PCS v. SEA HAVEN REALTY                        5
district court did not abuse its discretion in denying the Rule 60(b)
motion for relief from the default judgment.
                                   B.
   Point PCS’s Rule 60(b) motion addresses the dismissal of its com-
plaint for failure to follow the local rules and failure to prosecute, as
well as the default judgment on the counterclaim. As noted by the dis-
trict court, the foregoing analysis under Augusta applies to 60(b)
motions for relief from default judgments. When considering the "ex-
cusable neglect" standard as applied to the dismissal of the complaint,
the district court correctly applied the stricter standard articulated in
Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd. P’ship, 507 U.S.
380, 394, 396 (1993) (finding that the determination of what consti-
tutes "excusable neglect" is an equitable one, and that "clients must
be held accountable for the acts and omissions of their attorneys").
Point PCS never responded to Sea Haven’s Answer and Counter-
claim, nor did it respond to any communication except the June 21
Order to associate local counsel. On appeal, Point PCS abandoned
even the inconsistently asserted defense that it did not receive the pre-
default pleadings and communications. In any event, the record is
clear that from February 13, 2002 to March 3, 2003, Point PCS took
no action regarding its complaint, even with respect to checking the
status of its action. Therefore, the district court did not abuse its dis-
cretion when it found that Point PCS failed to demonstrate that the
dismissal of the complaint was the result of excusable neglect.
                                   C.
   Point PCS’s Rule 62(b) motion for stay of proceedings was denied
because the district court denied the Rule 60(b) motion for relief from
judgment. The denial of the Rule 60(b) motion was proper, and the
appeal of the district court’s denial of the Rule 62(b) motion is dis-
missed as moot.
                                   III.
   Based on the foregoing, we conclude that the district court did not
abuse its discretion in denying the motions, and the judgment of the
district court is affirmed.
                                                             AFFIRMED